Beach, J.
— There is a question concerning the agreement between the parties for the plaintiff’s professional services materially affecting the right of recovery. This should be *125submitted to a jury, unless the items of plaintiff’s account are so numerous and of such a character as to render it unlikely that a jury could carry them in mind with the accuracy required for intelligent consideration and a just conclusion. The labors of the attorney were germane to one subject of litigation and rendered under one retainer, although his specific acts during a persistent and lengthy contention were numerous, still it by no means follows that each and everyone must be shown with its value. This is not indicated by the bill of particulars, where but one sum is affixed to all the items.' There seems to be no issue made upon the rendition of the services, but only upon their value, being the amount in gross demanded by the plaintiff.
The trial, in my opinion, will not require the examination of a long account so as to call for a compulsory reference (Dittenhoefer agt. Lewis, 5 Daly, 72; Felt agt. Tiffany, 11 Hun, 62, and cases cited).
Motion denied.